UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON DC 20549 FORM 10-K Annual Report pursuant to Section 15(d) of the Securities and Exchange Act of 1934 for the fiscal year ended December 31, 2003. Commission File No. 0-13666 BAR HARBOR BANKSHARES (Exact name of registrant as specified in its charter) Maine (State or other jurisdiction of incorporation or organization) 01-0393663 (I.R.S. Employer Identification No.) PO Box 400 82 Main Street, Bar Harbor, ME (Address of principal executive offices) 04609-0400 (Zip Code) (207) 288-3314 (Registrants telephone number, including area code) Title of Class: Common Stock Par Value: $2.00 per share (Securities registered pursuant to Section 12(g) of the Act) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(D) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YES: (X) NO: ( ) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrants knowledge, in definite proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this form 10-K. ( ) Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act: Yes ( ) No (X) Based on the closing price of the common stock of the registrant, the aggregate market value of the voting stock held by non-affiliates of the registrant, as of June 30, 2003 was: Common Stock, $2.00 par value $66,662,653 The number of voting shares outstanding of each of the registrants classes of common stock, as of March 19, 2004 is: Common Stock  3,105,905 Documents incorporated by Reference: Certain information required in response to Items 10, 11, 12, 13 and 14 of Part III of this Form 10-K are incorporated by reference from the Bar Harbor Bankshares Proxy Statement for the 2004 annual meeting of stockholders, prepared pursuant to Regulation 14A of the General Rules and Regulations of the Commission and filed with the Commission on March 29, 2004. FORWARD LOOKING STATEMENTS Certain statements contained in this Form 10-K, or incorporated herein by reference, contain statements which may be considered to be forward-looking within the meaning of the Private Securities Litigation and Reform Act of 1995 (the "PSLRA"). You can identify these forward-looking statements by the use of words like "strategy," "expects," "plans," "believes," "will," "estimates," "intends," "projects," "goals," "targets," and other words of similar meaning. You can also identify them by the fact that they do not relate strictly to historical or current facts.
